DETAILED ACTION
Summary 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Claims 1, 7, 10, 11, 17, and 20 have been amended and claims 6, 9, 16, and 19 have been canceled.  Claims 1-5, 7, 8, 10-15, 17, 18, and 20 are currently pending.

Response to Arguments
Independent claims 1 and 11 have been amended to recite the following new limitations (underlined): “wherein said generating electronic configuration settings for the device comprises: storing the electronic configuration settings in a database; generating a reference identifier for the stored electronic configuration settings, wherein the database is stored on a configuration server accessible by the processor and machine readable code reader over a network connection, and wherein the configuration server transmits, over the network connection, the electronic configuration settings including the site-specific settings to the machine readable code reader in response to a matched safety check value”.
Applicant argues the combination of WARRIER, SCNEIDER, and NEILSON, fail to teach the amended limitation.  In particular, applicant argues that NEILSON merely states that the output interface may send recommendations to a smart device as opposed to sending the electronic configuration settings.  Applicant further argues that the prior art of record does not teach or suggest the configuration server transmits the electronic configuration settings to the machine-readable code reader in response to a matched safety check value.  Examiner agrees and the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  comparing the safety check code from the modified site plans, input by a user, with the safety check code in the machine-readable code.  
Independent claim 1 (claims 2-5, 7, 8, 10 by dependence) recites the limitation “wherein the configuration server transmits, over the network connection, the electronic configuration settings including the site-specific settings to the machine-readable code reader in response to a matched safety check value”; however, no indication of how “a matched safety check value” is obtained.  Paragraphs [0027] and [0040] both delineate steps of comparing a user inputted safety check code with the safety check code read from the machine-readable code to facilitate the determination of whether the safety check codes match.  This step is necessary for “the configuration server to transmit, over the network connection, the electronic configuration settings including the site-specific settings to the machine-readable code reader in response to a matched safety check value”.   
Independent claim 11 (claims 12-15, 17, 18, and 20 by dependence) similarly recites “wherein the configuration server is configured to transmit, over the network connection, the electronic configuration settings include the site-specific settings to the machine readable code reader in response to a matched safety check value”.  Claims 11-20 are rejected for substantially the same reasons enumerated above.
 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
SCHNEIDER, US 2015/0371005, “Code for Patient Care Device Configuration”, teaches a check code comparison between an input check code at a patient care device and the generated check code for code validation purposes and to detect errors in entry of the code prior to administration of a therapy [0006] [0007] [0009] [0013] [0085]-[0090].
BRECH et al, US 2017/0094021, “Customized Electronic Product Configuration”, teaches electronic configuration settings stored in a database on a provider server device in association with a reference identifier encoded in a machine-readable code [0031] [0032] [0034] [0035].  A mobile device scans the machine-readable code, sends the reference identifier to a provider server device and the provider server device transmits electronic configuration settings corresponding to the reference identifier to the mobile device [0034]-[0036].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876